Citation Nr: 1030990	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-29 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) has 
been received.

2.  Entitlement to service connection for PTSD.

3.  Whether the RO properly discontinued the 100 percent rating 
for service-connected lymphoma, and assigned a 60 percent rating 
for paroxysmal atrial fibrillation, residual of lymphoma, from 
January 1, 2007.

4.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972, 
to include service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2006 rating decision in which the RO, inter alia, 
reduced the 100 percent rating for the Veteran's lymphoma 
(rechacterized as paroxysmal atrial fibrillation, residual of 
lymphoma) from 100 to 0 (zero) percent, effective January 1, 2007 
and granted service connection and assigned an initial 10 percent 
rating for peripheral neuropathy of the right lower extremity, 
effective January 1, 2007.  In November 2006, the Veteran filed a 
notice of disagreement (NOD) as to his reduction of lymphoma; 
however, the RO also interpreted the NOD to be related to the 
Veteran's initial rating for peripheral neuropathy, as this 
disability was related to his lymphoma.

In an August 2007 rating decision, the RO increased the ratings 
for paroxysmal atrial fibrillation, to 60 percent, effective 
January 1, 2007, and for peripheral neuropathy, to 20 percent, 
effective January 1, 2007.  A statement of the case (SOC) was 
issued in August 2007, and later that month, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

This appeal also arose from a November 2007 rating decision in 
which the RO, inter alia, denied service connection for PTSD.  In 
January 2008, the Veteran filed a NOD.  An SOC was issued in June 
2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, D.C.  A January 2010 letter 
informed him that his hearing was scheduled for April 2010.  
However, in correspondence received in April 2010, the Veteran 
cancelled his hearing, and requested that the Board decide his 
claim.  Under these circumstances, the Veteran's Board hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2009).

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for peripheral 
neuropathy of the right lower extremity, the Board has 
characterized this matter in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  Moreover, although the RO 
has granted a higher rating during the pendency of the appeal for 
the Veteran's peripheral neuropathy of the right lower extremity, 
inasmuch as higher ratings for this disability are available, and 
the Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

As noted above, by rating decision in August 2007, the RO granted 
a 60 percent rating for paroxysmal atrial fibrillation from 
January 1, 2007, the date of the Veteran's reduction.  Because 
the appeal involves both disagreement with the reduction and the 
assignment of a 60 percent rating for paroxysmal atrial 
fibrillation, and these issues are part of the same analysis, the 
Board has characterized these matters as one issue on the title 
page.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matters herein decided have been accomplished.

2.  In a December 2005 rating decision, the RO denied service 
connection for PTSD; although notified of the denial in a 
December 2005 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the 
December 2005 denial relates to an unestablished fact necessary 
to substantiate the claim for service connection for PTSD, and 
raises a reasonable possibility of substantiating that claim.

4.  The Veteran served in the Republic of Vietnam from August 
1969 to January 1972 as a military police officer.

5.  The Veteran has been diagnosed with PTSD, which has been 
linked to reported in-service stressor events of incidents during 
criminal investigations.  

6.  While the objective evidence does not indicate that the 
Veteran engaged in combat with the enemy during service, there is 
credible evidence of record that tends to corroborate that his 
unit was exposed to stressors during criminal investigations in 
Vietnam.

7.  In August 2002, the RO, inter alia, granted service 
connection and assigned a 100 percent rating for lymphoma, 
effective June 24, 2002.

8.  A March 2006 VA examination revealed that the Veteran's 
lymphoma was in remission.

9.  In a July 2006 rating decision, the RO proposed a reduction 
in the rating for the Veteran's service-connected lymphoma from 
100 percent to 10 percent; the RO notified the Veteran of this 
proposed action in a corresponding July 2006 letter.

10.  In an October 2006 rating decision, the RO discontinued the 
100 percent rating for lymphoma, and assigned a noncompensable 
percent rating for paroxysmal atrial fibrillation, residual of 
lymphoma, effective January 1, 2007; a separate 10 percent rating 
was assigned for the Veteran's peripheral neuropathy of the right 
lower extremity, and a separate noncompensable rating was 
assigned for the Veteran's peripheral neuropathy of the left 
lower extremity, for a combined rating of 10 percent pertaining 
to the original service-connected lymphoma disability.

11.  In an August 2007 rating decision, the RO assigned a 60 
percent rating for paroxysmal atrial fibrillation, residual of 
lymphoma, and assigned a 20 percent rating for peripheral 
neuropathy of the right lower extremity, both effective from 
January 1, 2007.

12.  The Veteran's service-connected paroxysmal atrial 
fibrillation has resulted in more than four episodes per year; 
the Veteran has not been diagnosed with ventricular arrhythmias 
(sustained).

13.  The Veteran's lymphoma has not been active or in a treatment 
phase.

14.  The Veteran's peripheral neuropathy of the right lower 
extremity has been manifested by moderate, incomplete paralysis 
and wholly sensory involvement; moderately severe, incomplete 
paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The RO's December 2005 denial of service connection for PTSD 
is final.         38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  As additional evidence received since the RO's December 2005 
denial is new and material, the criteria for reopening the claim 
for service connection for PTSD are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on 
and after August 29. 2001).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125(a) (2009).

4.  The RO's discontinuance of the 100 percent rating for 
lymphoma was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.117, Diagnostic Code 7715 (2009). 

5.  The criteria for a rating in excess of 60 percent for 
paroxysmal atrial fibrillation, residual of lymphoma, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7010 (2009).

6.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 
8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

At the outset, the Board notes that, given the favorable 
disposition of the request to reopen the claim for service 
connection for PTSD, and the favorable disposition of the claim 
for service connection for PTSD on the merits, the Board finds 
that all notification and development actions needed to fairly 
adjudicate each aspect of the appeal, as to these claims, have 
been accomplished.

Regarding the remaining claims herein decided, notice 
requirements under the VCAA essentially require VA to notify a 
claimant of any evidence that is necessary to substantiate the 
claim(s), as well as the evidence that VA will attempt to obtain 
and which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The Board observes that a July 2006 pre-rating notice letter, 
which accompanied the rating decision proposing to decrease the 
rating for lymphoma, provided the Veteran with notice of the 
proposed reduction and informed him that he could submit medical 
or other evidence to show why the reduction should not be made.  
The letter explained that this evidence could be a statement from 
a physician with detailed findings about his condition.  He was 
also notified that he could request a personal hearing so that he 
could provide testimony on this matter.  He was also notified 
that if he did not request a hearing or submit additional 
evidence within 60 days, the RO would make a decision based on 
the evidence of record.

In July 2007 and July 2008 post-rating letters, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate claims for a higher rating, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA; these 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The August 2007 SOC set forth 
the pertinent rating criteria for evaluating paroxysmal atrial 
fibrillation, residual of lymphoma, and peripheral neuropathy of 
the right lower extremity, secondary to service-connected 
lymphoma.

After issuance of the July 2007 and July 2008 letters, and 
opportunity for the Veteran to respond, the August 2009 
supplemental SOC (SSOC) reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided..  Pertinent medical evidence 
associated with the claims file consists of service, VA treatment 
records, and the reports of February 2005, June 2006, and July 
2009 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate each claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with each claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

A.  Petition to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

As indicated above, the RO denied the Veteran's claim for service 
connection for PTSD in December 2005.  The evidence of record at 
the time consisted of service records, the Veteran's stressor 
statements, VA outpatient treatment records, and the report of a 
February 2005 VA examination.  A diagnosis of PTSD is reflected 
in the Veteran's VA outpatient records and the February 2005 VA 
examination report.  However, the basis for the RO's December 
2005 denial was that the Veteran had not provided specific 
evidence with regard to his claimed stressors, and the RO was 
unable to verify any of his claimed stressors.

Although notified of the RO's December 2005 denial in a letter 
the same month, the Veteran did not initiate an appeal.  See 38 
C.F.R. § 20.200.  The RO's December 2005 denial of the claim is 
therefore final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105;38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim 
for service connection for December 2006.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
December 2005 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since December 2005 
includes internet research pertaining to duties of military 
police officers during Vietnam, stressor statements, and 
treatment records from the VA Medical Center (VAMC) in Richmond, 
Virginia.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for PTSD.  
At the time of the December 2005 rating decision, there was 
evidence that the Veteran had been diagnosed as having PTSD; 
however, there was no evidence of a verified stressor.  The 
additionally received records reflect that the Veteran's unit was 
involved criminal investigations while in Vietnam, which is the 
basis for his stressor.

The Board finds that the evidence is "new" in that it was not 
before agency decision makers at the time of the December 2005 
final denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it raises the 
possibility of a verified in-service stressor.  Hence, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

B.  PTSD

As noted above, the first requirement for service connection for 
PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD 
must be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV) (2009).

If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2009);          38 C.F.R. 
3.304(f)(1) (2009); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
 
If, however, the alleged stressor is not combat related, then the 
Veteran's lay testimony, alone, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. 
App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The Veteran has not alleged, and the evidence does not suggest, 
that he engaged in combat with the enemy.  Notably, the Veteran's 
DD Form 214 does not indicate that he received any combat-related 
awards or medals, such as the Combat Infantry Badge.  As such, he 
cannot establish the occurrence of a stressor on the basis of his 
assertions, alone; rather, credible evidence corroborating the 
occurrence his claimed in-service stressor is required.

Regarding the first requirement for service connection for PTSD 
under 38 C.F.R. § 3.304(f)-diagnosis of the disability in 
accordance with the DSM-IV criteria-a February 2005 VA 
examination reflects that the Veteran was diagnosed with PTSD, 
which was attributed to his military experiences.

Regarding the second criterion of 38 C.F.R. § 3.304(f), the Board 
notes that, during his February 2005 VA examination, the Veteran 
reported several essential stressor events during his tour of 
duty in Vietnam.  He indicated that as a military police officer, 
he participated in drug raids, and responded to scenes of murder 
(caused by fragging) and suicides.  He specifically recalled 
being a first responder to a suicide where the soldier had shot 
himself in the head.  The Veteran was horrified by viewing the 
remains when he responded to the scene.  He also reported feeling 
intensely afraid during drug raids, as gunfire was exchanged.

The Veteran's DD Form 214 reflects that he served in the Republic 
of Vietnam from August 1969 to January 1972 with the 179th 
detachment of the 95th Military Police Battalion.

Regarding the alleged stressors, the RO filed a Formal Finding on 
a Lack of Information Required to Verify Stressors in Connection 
to the PTSD Claim with the record in September 2009.  The Veteran 
had submitted statements that he could not remember the names of 
the victims of the crimes that he investigated, or any specific 
information regarding the dates of drug raids.  In May 2010, the 
Veteran's representative submitted internet research regarding 
the Military Police Corps, the TET Offensive, U.S. Army Military 
Police in Vietnam, and Fragging and Combat Refusals in Vietnam.  
These reports indicate that the 95th Military Police Battalion 
rendered support in Long Binh to the III Corps Tactical Zone of 
Vietnam, to include duties of command and control, staff 
planning, criminal investigations, and supervision for 
administration, training, operations, and logistics to assigned 
and attached units.  Other provided information indicates that 
"fragging" incidents (U.S. soldiers killing superior officers) 
were prominent in Vietnam.

The Board finds that the information provided by the Veteran's 
representative establishes that the Veteran's battalion was 
involved in criminal investigations during his entire two years 
and five months that he was in Vietnam.  Although it is unclear 
whether the Veteran was directly involved in any of these 
investigations, the RO indicated that the JSRRC would not be able 
to provide any additional information concerning the Veteran's 
participation without more detailed information as to victims' 
names or dates of specific incidents.  The Board notes, however, 
requiring corroboration of every detail, including a veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
Veteran's battalion was involved in criminal investigations, 
which reasonably included drug raids, murder, and suicide 
investigations.  The Veteran served in Vietnam for two years and 
five months, and the Board finds that it is more than reasonable 
to believe that during that time he was involved in a stressing 
incident in his role as a military police officer, considering 
that his battalion's role included criminal investigations.  
Thus, the Board finds that the Veteran's stressors have been 
corroborated.

The Board also emphasizes that the only medical opinion evidence 
on the question of whether current psychiatric disability is 
medically related to the Veteran's alleged in-service stressful 
experiences weighs in favor of the claim.  In his report, the 
February 2005 VA examiner specifically noted that the above 
described life-threatening events led to feelings of fear and 
worthlessness and contributed to daily intrusive memories and 
dreams of his experiences.  He also more generally found that the 
events had led to the Veteran's other PTSD symptomatology, to 
include loss of interest in previously enjoyed activities, 
detachment from others, a limited range of emotional experience, 
avoidance, fatigue, and depressed mood.  The examiner attributed 
the Veteran's PTSD to his in-service stressor events, as 
described.

The Board points out that VA is not free to ignore a medical 
opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to 
reject a medical opinion based on its own medical judgment (see 
Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 
Vet. App. 171 (1991)), even if the opinion is based on lay 
assertions.  The fact that an examiner relied on the assertions 
of the Veteran and/or another  layperson does not render the 
opinion not credible unless the Board finds that the lay 
statements are not credible.  See, e.g., Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Here, the Board has 
evaluated the totality of the evidence in determining that the 
statements of the Veteran have been consistent throughout the 
appeal and are corroborated by independent evidence.  Hence, the 
Board also accepts as credible and probative the medical opinion 
evidence that is based, in part, on these credible lay 
assertions.  Significantly, on the question of medical nexus 
between current PTSD, there is no contrary objective evidence or 
opinion of record.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the totality of the evidence, to particularly include the 
noted lay and medical evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the criteria 
for service connection for PTSD are met.



C.  Discontinuation of the 100 percent rating

Adjudication of this claim before the Board essentially involves 
two questions: first, whether the discontinuance of the 100 
percent rating for lymphoma was proper; and, if so, whether the 
rating of 60 percent assigned for paroxysmal atrial fibrillation 
was proper. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of whether a staged rating is warranted.  

Initially, the Board notes that a 100 percent rating was assigned 
under Diagnostic Code 7715, for Non-Hodgkin's lymphoma.  The note 
following this diagnostic code indicates that, the 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy, or other therapeutic 
procedures.  Six months after discontinuance of such treatment, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in the evaluation based 
upon that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If no local recurrence of 
metastasis is shown, VA is instructed to rate on residuals.  38 
C.F.R. § 4.117.

In this case, the evidence shows that the Veteran's treatment for 
lymphoma consisted of chemotherapy beginning in May 2002.  The 
Veteran was scheduled for a VA examination in April 2003, where 
it was determined that the Veteran's lymphoma was still active 
and being treated with chemotherapy.  In February 2005, on VA 
examination for PTSD, the Veteran was diagnosed with Non-
Hodgkin's lymphoma in remission.  The Veteran was then scheduled 
for a VA examination in December 2005, more than six months 
following the indication that he was in remission.  The Veteran 
failed to report for the examination.
 
The provisions of 38 C.F.R. § 3.105(e) provide for the reduction 
in evaluation of a service-connected disability when warranted by 
the evidence but only after following certain procedural 
guidelines.  First, there must be a rating action proposing the 
reduction and notice giving a veteran 60 days to submit 
additional evidence and 30 days to request a predetermination 
hearing.  If a hearing is not requested and reduction is 
considered to be still warranted, a rating action will be taken 
to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The 
effective date of the reduction will be the last day of the month 
in which a 60 day period from the date of notice to a veteran of 
the final action expires.  38 C.F.R. § 3.105(e).

The Veteran was notified of the RO's intent to discontinue the 
100 percent rating for service-connected lymphoma by letter dated 
on May 15, 2006.  Later that month, the Veteran requested that VA 
reschedule him for an examination.  He did not request a hearing 
regarding this issue.  A June 2006 VA examination revealed that 
the Veteran had been in remission for nearly two years.  His last 
check-up in May 2006 had shown no evidence of active disease.  
The Veteran was again notified of the RO's intent to discontinue 
the 100 percent rating for service-connected lymphoma by letter 
dated on July 27, 2006.  Final action to reduce the 100 percent 
rating to 10 percent was taken pursuant to 38 C.F.R. § 3.105(e) 
in October 2006.  The Veteran was informed of this decision by 
letter dated on October 24, 2006.  The reduction was made 
effective beginning January 1, 2007.

Based on a review of this procedural history, it appears that the 
RO complied with all of the requirements 38 C.F.R. § 3.105(e).  
The Veteran was notified of his rights.  He was given an 
opportunity for a hearing and time to respond.  Moreover, the 
reduction was made effective no sooner than permitted by current 
law and regulations ("the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e).  The Veteran has 
not asserted that these procedural provisions were not followed.  
Thus, the Board finds that the RO appropriately followed the 
procedural actions to accomplish the discontinuance of the 100 
percent rating, which resulted in a reduction of the Veteran's 
benefits.

Turning to the propriety of the discontinuance of the 100 percent 
rating, the Veteran has not asserted, and the evidence does not 
reflect, that the Veteran had an active disease or was in a 
treatment phase in July 2006.  The June 2006 examination report 
revealed no active cancer.  Thus, effective January 1, 2007, the 
RO appropriately discontinued the 100 percent rating, and rated 
the Veteran on the basis of the residuals of lymphoma, as 
directed by 38 C.F.R. § 4.117, Diagnostic Code 7715.  
[Parenthetically, the Board notes that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as here, 
the reduction is mandated by expiration of a time period set 
forth in the rating schedule.  See Rossiello v. Principi, 3 Vet. 
App. 430 (1992); 38 C.F.R. §§ 3.343, 3.344 (2009).]

For all the foregoing reasons , the Board must conclude that the 
RO properly discontinued the 100 percent rating for lymphoma.

D.  Rating for Paroxysmal Atrial Fibrillation (Residual of 
Lymphoma)

The Board notes, at the outset, that service connection has been 
established, and a separate rating assigned, for the Veteran's 
peripheral neuropathy of the right lower extremity and left lower 
extremity associated with residuals of lymphoma.  The Veteran's 
peripheral neuropathy of the right lower extremity is separately 
discussed below.  Peripheral neuropathy of the left lower 
extremity, however, is not the subject of the ratings under 
consideration, and has not been considered in connection with the 
current appeal.

As noted above, if there has been no active disease or the 
disease is not in a treatment phase, then a veteran's Non-
Hodgkin's lymphoma is rated based on residuals.  38 C.F.R. § 
4.117.

In this case, the Veteran was admitted to the hospital in 2004 
with heart palpitations.  An electrocardiogram (EKG) revealed 
paroxysmal atrial fibrillation.  The heart rhythm spontaneously 
converted to normal rhythm the same day.  The Veteran had 
received chemotherapeutic treatment for his non-Hodgkin's 
lymphoma (Cytoxan, Adriamycin, Oncovin, and Rituximab) previous 
to this incident.  When reviewing the records in June 2006, the 
VA examiner noted that Adriamycin was well known to cause cardiac 
dysrhythmia.  The Veteran reported currently experiencing 
palpitation of an average of once to twice a year for a matter of 
hours before they spontaneously resolved.

On June 2006 VA examination, the Veteran reported night sweats, 
fatigue, weakness, headaches, pruritis, frequent infections, and 
edema.  The Veteran had excessive bruising and paroxysmal atrial 
fibrillation, due to chemotherapy.  On VA examination specific to 
lymphoma, the examiner determined that he functional effects of 
the Veteran's lymphoma residuals were severe in recreation, 
chores, and exercise, preventative in participation in sports, 
and moderate in shopping and traveling.  A stress test was unable 
to be performed, but the examiner estimated that the Veteran's 
METs were greater than three, but less than five.  Chronic heart 
failure was not present.  There had not been more than one 
episode of acute congestive heart failure in the past year.  
Functional effects were noted to be mild in chores, shopping, 
recreation, and traveling, and preventative in exercise and 
sports.

A June 2006 EKG revealed normal sinus rhythm, and a non-specific 
sinus tachycardia abnormality in the inferior leads.

The Veteran was afforded another VA examination in July 2009.  
The Veteran had been in remission for five years.  His last 
check-up was in June 2009, which showed no evidence of active 
disease.  The Veteran reported symptoms of night sweats, fatigue, 
weakness, headaches, pruritis, frequent infections, edema, 
numbness, tingling, and peripheral neuropathy.  The Veteran had 
excess bruising and abdominal pain.  The residuals of lymphoma 
were noted to be heart dysrhythmia and peripheral neuropathy.  On 
examination specific to lymphoma, effects on daily activities 
were noted to be severe in chores, exercise, and recreation, 
moderate in shopping and traveling, and preventative in sports.  
The Veteran's arrhythmia was noted to be intermittent, occurring 
monthly.  The Veteran did not have a pacemaker.  There was no 
evidence of congestive heart failure.  Stress testing could not 
be completed, and the examiner estimated that the Veteran's METs 
were greater than three, but less than five.  Chronic congestive 
heart failure was not present.  Functional effects were noted to 
be mild in chores, shopping, recreation, and traveling, and 
preventative in exercise and sports.  The Veteran was diagnosed 
with paroxysmal atrial fibrillation, controlled on medication.

For VA purposes, one MET is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  38 C.F.R. § 
4.104, NOTE (2).

At the outset, the Board notes that the RO initially assigned a 
noncompensable rating for the Veteran's service-connected 
paroxysmal atrial fibrillation, effective January 1, 2007, under 
Diagnostic Code 7010.  See RO rating decision dated October 2006.  
In August 2007, the RO raised the Veteran's rating to 60 percent, 
effective January 1, 2007, still under Diagnostic Code 7010.  The 
Board notes, however, that the maximum rating available under 
Diagnostic Code 7010 is 30 percent.

In the August 2007 rating decision, the RO appeared to consider 
the Veteran under the criteria set forth in Diagnostic Code 7011, 
for ventricular arrhythmias (sustained), while still assigning 
the Veteran's disability a Diagnostic Code of 7010.  As noted by 
the Court, the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

On review of the record, the Board finds that the RO's use of 
Diagnostic Code 7011 in the August 2007 rating decision 
constituted error.  The record clearly reflects that the 
Veteran's service-connected heart disease has been diagnosed as 
paroxysmal atrial fibrillation.  See, e.g., VA examination 
reports dated June 2006 and July 2009.  In this regard, the RO 
provided the Veteran with notice of the relevant rating criteria 
for his heart disability in July 2008, and only included the 
rating criteria under Diagnostic Code 7010.

Under VA's Schedule for Ratings, supraventricular arrhythmias are 
rated under Diagnostic Code 7010.  Ventricular arrhythmias are 
evaluated under Diagnostic Code 7011.

Under Diagnostic Code 7010, the maximum 30 percent rating 
contemplates paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes per 
year documented by electrocardiogram (ECG) or Holter monitor.  38 
C.F.R. § 4.104, Diagnostic Code 7010.  There is no further basis 
to consider a higher schedular rating under this Diagnostic Code.

Under Diagnostic Code 7011, more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than three METs but not greater than five METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent rating.  A higher rating of 100 percent is 
warranted any of the following situations: chronic congestive 
heart failure, or; workload of METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent, 
or; an indefinite period of ventricular arrhythmias (sustained) 
with hospital admission, or; an indefinite period of ventricular 
aneurysmectomy, or; requirement of an automatic implantable 
Cardioverter-Defibrillation (AICD) in place.  38 C.F.R. § 4.104, 
Diagnostic Code 7011.

Notably, VA makes a distinction between supraventricular 
arrhythmias and ventricular arrhythmias based on physiologic 
origin and disabling implications.  See 58 Fed. Reg. 4954, 4956 
(Jan. 19, 1993).  In general, VA considers ventricular 
arrhythmias as a more serious and life threatening form of 
arrhythmia, which explains the levels of disability ratings and 
the inclusion of convalescent periods in Diagnostic Code 7011 
which are not found in Diagnostic Code 7010.  Id.

On this record, the Board finds that the only applicable 
Diagnostic Code in this case is Diagnostic Code 7010 
(supraventricular arrhythmias).  Notably, Diagnostic Code 7010 
specifically contemplates paroxysmal atrial fibrillation as a 
supraventricular arrhythmia in its criteria for a 30 percent 
rating.  Clearly, the Veteran has never been diagnosed or treated 
for a ventricular arrhythmia during the appeal period.  As such, 
the criteria of Diagnostic Code 7011, which evaluates ventricular 
arrhythmias only, do not apply to the facts of this case.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 60 percent for the 
Veteran's paroxysmal atrial fibrillation, residual of lymphoma, 
is not warranted.  The Veteran is rated beyond the maximum 
allowable rating for his disability, and he does not qualify for 
a higher rating.

For all the foregoing reasons, the Board must conclude that no 
more than a 60 percent rating is assignable for paroxysmal atrial 
fibrillation, residual of lymphoma.

The Board has considered the applicability of other diagnostic 
criteria for rating the Veteran's paroxysmal atrial fibrillation; 
however, the Board finds no criteria that would allow for ratings 
in excess of those already assigned.  In this regard, valvular 
heart disease, endocarditis, pericarditis, pericardial adhesions, 
syphilitic heart disease, arteriosclerotic heart disease, 
myocardial infarction, hypertensive heart disease, hyperthyroid 
heart disease, ventricular arrhythmias (sustained), 
atrioventricular block, or cardiomyopathy has not been diagnosed 
as a residual of lymphoma, and the Veteran has not undergone 
heart valve replacement, coronary bypass surgery, cardiac 
pacemaker implantation, or cardiac transplantation.  As such, no 
higher ratings are warranted when considering the criteria 
contained in 38 C.F.R. § 4.104.  The Veteran also has not been 
diagnosed with any other residuals (other than peripheral 
neuropathy, which is discussed below) pertaining to lymphoma.

E.  Peripheral Neuropathy of the Right Lower Extremity

In this case, an initial 20 percent rating for peripheral 
neuropathy of the right lower extremity has been assigned under 
Diagnostic Code 8520.  Under that diagnostic code, a 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating requires 
severe incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis, i.e., the foot 
dangles and drops, no active movement of the muscles below the 
knee is possible, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note prior to the rating schedule for disease of the peripheral 
nerves states that when the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the criteria for any higher 
rating for peripheral neuropathy of the right lower extremity 
have not been met.

On June 2006 VA examination, the Veteran was found to have acute 
paresthesias beginning in January 2006.  The Veteran reported a 
burning sensation in both lower extremities from the knees to the 
feet.  On physical examination, the Veteran had weakness of 
extension of the right knee and flexion of the right hip.  
Paresthesias affected the right tibial and common peroneal 
nerves.  Sensory function testing of the right lower extremity 
revealed normal vibration, pain, and position sense, but 
decreased light touch.  Right ankle reflex was low normal (1+), 
and Babinski reflex was normal.  No muscle atrophy or abnormal 
muscle tone and bulk was present.  No tremors, tics, or other 
abnormal movements were found.  No function of any joint was 
affected by the nerve disorder.  Gait and balance were normal.  
No residuals of a benign or malignant neoplasm of a nerve were 
found.  The examiner diagnosed peripheral neuropathy of the right 
lower extremity, with paresthesias and nerve dysfunction.  
Paralysis and neuritis were absent.  Neuralgia was present.  The 
Veteran's peripheral neuropathy had no effects on usual daily 
activities.

On July 2009 VA examination, the Veteran complained of a burning 
sensation in his lower extremities beginning in 2006.  The 
peripheral neuropathy was becoming progressively worse.  The 
Veteran reported a burning sensation in both lower extremities up 
to his groin.  On physical examination, the Veteran had weakness 
of extension of the right knee and flexion of the right hip.  
Paresthesias affected the right femoral nerve.  Sensory function 
testing of the right lower extremity revealed decreased 
vibration, pain, light touch, and position sense of the femoral 
nerve.  Right ankle reflex had no response (0), and Babinski 
reflex was normal.  No muscle atrophy or abnormal muscle tone and 
bulk was present.  No tremors, tics, or other abnormal movements 
were found.  No function of any joint was affected by the nerve 
disorder.  Gait and balance were normal.  No residuals of a 
benign or malignant neoplasm of a nerve were found.  The examiner 
diagnosed peripheral neuropathy of the right lower extremity, 
with paresthesias and nerve dysfunction.  Paralysis and neuritis 
were absent.  Neuralgia was present.  The Veteran's peripheral 
neuropathy had no mild effect on chores and shopping, a severe 
effect on recreation and traveling, and a preventative effect on 
exercise and sports.

Thus, the medical evidence reflects that the Veteran's service-
connected peripheral neuropathy of the right lower extremity has 
caused disability comparable to no more than moderate incomplete 
paralysis of the sciatic nerve, manifested by a burning sensation 
and sensory loss, but with no loss of muscle mass, strength, or 
function attributed to this service-connected disability.  As 
noted, where, as here, the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate degree.  
In this case, only sensory impairment was noted on the 
neurological examinations.  Accordingly, a higher rating is not 
warranted as the Veteran's symptoms are wholly sensory.  

Based on the foregoing, the Board finds that the record presents 
no basis for assignment of more than a 20 percent schedular 
rating for peripheral neuropathy of the right lower extremity.

For all the foregoing reasons, the Board finds that, since the 
effective date of the grant of service connection for right 
peripheral neuropathy, a 20 percent rating represent the maximum 
rating assignable for this disability.  Hence, there is no basis 
for staged rating for this disability, pursuant to Fenderson, and 
the claim for a higher rating for peripheral neuropathy of the 
right extremity must be denied.  

F.  All Claims

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).  While the 
Board has resolved reasonable doubt in the Veteran's favor in 
granting service connection for PTSD, the Board also finds that 
the preponderance of the evidence is against assignment of a 
rating in excess of 60 percent for paroxysmal atrial 
fibrillation, and against assignment of a rating in excess of 20 
percent for peripheral neuropathy of the right lower extremity.




ORDER

As new and material evidence has been received, the request to 
reopen the claim for service connection for PTSD is granted.

Service connection for PTSD is granted.

A rating in excess of 60 percent for paroxysmal atrial 
fibrillation, residual of lymphoma, is denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


